DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed  6/18/2022 have been fully considered but they are not persuasive.   

Referring to the claim 1,  Applicant argues that examiner has erred in rejecting the claims under the combination of Gindrat and Molz. Applicant quotes the KSR internation Co V Telefax inc  127 SCt 1727, 1731 (2007)  and applicant submits that there is no proper modification of Molz in view of Gindrat. (See applicants arguments @ Remarks page 5 to 7).  Examiner respectfully disagrees with applicant’s arguments. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  the commonly available knowledge in vacuum plasma guns.  So the modification is just to make a plasma gun in to a vacuum plasma gun.  In fact, there is no need of secondary reference.  It is well known in the art to create a partial low pressure than atmospheric pressure is art known skill.  In fact, applicant himself recognizes that there is no need for second reference and Molz reference itself a person with ordinary skill can create vacuum plasma gun (See remarks page 8 lines 5-10). However, just to demonstrate that vacuum is being used in plasma gun Gindrat reference has been used. The ordinary skill in the art can use the concept of vacuum plasma gun.  Rest all of the components are covered by primary reference. Hence, applicant’s arguments are not persuasive.

Applicant further argues on the necessity for creating vacuum and bringing down the breakdown voltages which is nothing but knowledge available in the plasma art. (See Remarks pages 8 to  9).  Hence, examiner respectfully disagrees with the arguments of the applicant on combination of the reference. Gindrat reference reveals the significance of vacuum concept.   

 Applicant further continues his argument in attacking the secondary reference and combination but fails to establish that the primary reference has failed to teach any of the limitations recited in claim 1.  Hence, examiner respectfully disagrees with applicant and using the broadest reasonable interpretation of the claim language does meet the primary reference and vacuum concept of using in plasma gun operation has been adapted from the secondary reference.  Hence, applicants arguments did not resulted in claim language or even claim interpretation.  Hence, applicants arguments are not persuasive.  

Primary reference teaches a plasma gun and using the concept of vacuum plasma gun concepts of Gindrat an ordinary skill in the art can appreciate and reduce the voltage of plasma ignition in the plasma gun. Hence, Applicant’s arguments are not persuasive.
 
In response to applicant's argument that combination does not teach independent claims claim 1 or dependent claims 2-21 the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies   are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Hence, applicant’s arguments are not persuasive

Rejection of claims 7, 12-15 and 20  in combination with Frohlich:  Applicant further argues that examiner has erred in rejecting the independent claim 1 and hence rest of the depending claims rejection is also not valid.  Hence, all claims are allowable.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s)  1 and dependent claims 2-21.  When reading the preamble in the context of the entire claim, the recitation  Vacuum Plasma gun in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  C   Hence, applicants arguments are not persuasive.  Hence, current rejection has been maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US2014/0326703 A1 by Motlz et al (Moltz) in view of US pub 2012/0240771 Ai by Gindrat et al (Gindrat).

Referring to claim 1 Motz teaches, A plasma gun (Fig 1 and abstract) comprising:

A rear gun body section (See Fig 1 cathode assembly 1 forms the rear section: abstract) the plasma gun comprising an electrode (Fig 1 item 5 electrode/cathode: paragraph [0027] and [0028]); and

a cascade section configured to connect to the rear gun body section (See Fig 1 The extended section beyond 7 rear end is cascade section paragraph [0028])) , wherein the cascade section comprises a plurality of neutrodes (item 8’) arranged to form a neutrode stack (neutrode stack is 8 and see paragraph [0028)). 

But Moltz is silent on the vacuum plasma gun. However, vacuum plasma gun is within the scope of the ordinary skill to use partial pressure less than atmospheric pressure.  Also, just for an example of a vacuum plasma gun,  Gindrat (Fig 1 item 3 plasma generator [0035]) teaches a low pressure plasma spray using a gun (See Paragraphs [0006] and paragraphs [0033], [0036]). 

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing of the instant application to incorporate Gindrat’s vacuum plasma gun teachings of using a low pressure plasma generation technique in to the Moltz’s plasma gun by introducing low pressure region in the cascade section in order to create a partial vacuum region for creating a low pressure plasma.

Referring to claim 2 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches wherein a single gas is supplied as an only plasma gas source (See abstract and claim 1 where Moltz teaches single gas atleast and see paragraph where the pressure of Ar increasing in order to increase the voltage).

Referring to claim 3 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Motz further teaches wherein an operational voltage of the gun is greater than 65 volts. (See paragraph [0035] where Moltz teaches using various voltages above 60 Volts).

7.  	Referring to claim 4 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches further comprising a nozzle coupled to an end of the neutrode stack, whereby the neutrode stack separates the electrode from the nozzle.

Referring to claim 5 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches wherein each of the plurality of neutrodes (Fig 1 item 8 neutrode stack) ‘has a disk shape with a central bore (See Fig 1 item 3 plasma channel bore paragraph [0029]), and wherein the plurality of neutrodes is arranged so the central bores form a central plasma bore of the neutrode stack.

Referring to claim 6 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 5, Moltz further teaches wherein the plurality of neutrodes are electrically isolated from each other by insulators.(See Fig 1 item 9 and paragraphs [0028] and claims 3, 4).

Referring to claim 8 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 5, Moltz further teaches wherein each of the plurality of neutrodes includes a plurality of cooling channels surrounding the central bore (Fig 1 item 3 central bore and item 8’ plurality of neutrode assembly 4 has cooling channels item 11 formed around the neutrode assembly paragraph [0029)).

Referring to claim 9 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 8, Moltz further teaches wherein the plurality of cooling channels comprises axial bores extending through the disk (See Fig 1 cooling channels 11 along disks of neutrode stack 4 paragraph [0029]).

Referring to claim 10 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 9, Moltz further teaches wherein the axial bores are delimited within the neutrodes. (See Fig 1 central section where the axial bores are within the neutrode assembly paragraphs [0027]-[0029]).

Referring to claim 11 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 10, Moltz further teaches wherein the axial bores have a generally circular geometry through the neutrodes. (See Fig 1 the cooling channels 11 are cylindrical bores see paragraph [0029]).

Referring to claim 16 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Gindrat further teaches the system being
configured for at least one of a vacuum plasma spray (VPS), low pressure plasma spray (LPPS, LVPS) or reduced pressure vacuum spray (RPPS) processes. (See Gindrat teaches a LPPS see paragraph [0006] and [0033] and claim 3 teaches LPPS).

Referring to claim 17 Moltz teaches A method of controlling plasma arc in a plasma gun (See Fig 1 abstract and claim 18) comprising: connecting a cascade neutrode stack (Fig 1 item 8 and 8’ and paragraphs [0027] and [0028]. But, Moltz is silent on to a rear body section of a vacuum plasma gun However, Gindrat (Fig 1 item 3 plasma generator [0035]) teaches a low pressure plasma spray using a gun (See Paragraphs [0006] and paragraphs [0033], [0036]).

 	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing of the instant application to incorporate Gindrat’s vacuum plasma gun teachings of a low pressure plasma generation in to the Moltz’s plasma gun by introducing low pressure region in the cascade section in order to create a partial vacuum region for creating a low pressure plasma.

Referring to claim 18 Moltz reference as modified by Gindrat reference teaches the method in according to claim 17, Moltz further teaches the method further comprising connecting the composite plasma gun to a single gas, which is used as an only plasma gas source (See abstract and claim 1 where Moltz teaches single gas atleast and see paragraph where the pressure of Ar increasing in order to increase the voltage).

Referring to claim 19 Moltz reference as modified by Gindrat reference teaches the method according to claim 17, Moltz further teaches the method further comprising supplying an operational voltage to the composite plasma gun of greater than 65 volts (See paragraph [0035] where Moltz teaches using various voltages above 60 Volts).

Referring to claim 21 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, wherein the neutrodes comprise: a disk shaped body having an outer peripheral surface and an inner bore (See Fig 1 where the neutrode 8 and extended neutrode is having a disc or ring shape paragrpahs [0027], [0028]) ; and a plurality of cooling channels (Fig 1 item 11 and 11’ )formed at least one of in or on the outer peripheral surface (See paragraph [0029]). 

Claims 7, 12-15, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Moltz in view of Gindrat as applied to claim1, 17 above, and further in view of US3343027 by Frohlich.

Referring to claim 7 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 6, but both are silent on wherein the insulators are configured to maintain an air or gas gap between adjacent neutrodes. However, Frohlich teaches, wherein the insulators are configured to maintain an air or gas gap between adjacent neutrodes (A heat shield consisting of a cylindrical body 3 of the thermally electrical insulating material an air gap may remain between the heat shield 3 and the electrode 4 an air gap for cooling purposes see column 4 lines 49-45).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate the teaching of Frohlich for the purpose of maintaining the gap for the burning of arc between the elements (See Frohilich cl 4 lines 39-43).

Referring to claim 12 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 9, both are silent on wherein the axial bores are recesses open to an outer periphery of the neutrodes.

However, Frohlich teaches, wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls (Frohlich teaches outer surface of the electrode 6" Is cooled by the gas flow. For that reason, this surface is enlarged by blunt cooling ribs 27 which extend in the longitudinal direction and are uniformly distributed over the periphery Col 6 lines 31-35 also see Fig 7 electrode 6 has blunt cooling ribs as part of the electrode which form recesses open to an outer periphery of electrode 6 similar to Figs 2C and 2D of Applicants specification).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to claim 13 Moltz reference as modified by Gindrat and Frohlich reference teaches the vacuum plasma gun according to claim 12, but both are silent on wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls.

However Frohlich teaches wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls. (See Fig 7 electrode 6 has the ribs/recesses 27 has parallel side walls with a generally perpendicular bottom wall similar to Fig 2C and 2D of applicant’s specs).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to claim 14 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches on wherein the plurality of neutrodes comprises disk shaped bodies having central axial bores (See Fig 1 item paragraph graph [0031]), but both are silent on outer peripheral surfaces and pluralities of recesses surrounding the central axial bores.

However, Frohlich teaches wherein the plurality of neutrodes, outer peripheral surfaces and pluralities of recesses surrounding the central axial bores. (See Frohlich further teaches the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal direction and are uniformly distributed over the periphery of electrode 6 surrounding the central axial bore similar to Figs 2C and 2D of applicants’ specs).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to claim 15 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Motlz further teaches, a plurality of axial cooling channels in the neutrode stack (Fig 1 item 3 central bore and item 8’ plurality of neutrode assembly 4 has cooling channels item 11 formed around the neutrode assembly paragraph [0029]). But Moltz fail to teach wherein the plurality of neutrodes are arranged so that the pluralities of recesses are aligned to form the cooling channels.

However, Frohlich teaches, the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal direction and are uniformly distributed over the periphery of electrode 6 surrounding the central axial bore similar to Figs 2C and 2D of applicants’ specs).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to claim 20 Moltz reference as modified by Gindrat reference teaches the method according to claim 17, wherein the cascade neutrode stack comprises a plurality of neutrodes, in which each neutrode comprises a disk shaped body having a central axial bore (See Fig 1 item 8’ and paragraph [0028]) axially aligned to form a plurality of axial cooling channels through the cascade neutrode stack (Fig 1 item 8 and 11 paragraph [0029]) but both fails to teach a plurality of recesses surrounding the central axial bore forms the cooling channels.

However, Frohlich teaches the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal direction and are uniformly distributed over the periphery of electrode 6 surrounding the central axial bore similar to Figs 2C and 2D of applicants’ specs).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Conclusion

Claims 1-21 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/28/2022